Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 10/1/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 was considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms.Kwak on 9/11/2022.
The application has been amended as follows: 
1. 	(Currently amended) A method of fabricating a semiconductor device including nanosheet, the method comprising: 
forming a fin-type pattern protruding on a substrate, the fin-type pattern including silicon(Si) and silicon-germanium(SiGe);
forming a gate electrode intersecting the fin-type pattern;
forming a first recess adjacent the gate electrode, within the fin-type pattern, and by dry etching; 
forming a second recess by treating a surface of the first recess with a surface treatment process including a deposit process and an etch process, wherein the deposit process includes forming a semiconductor liner film along the surface of the first recess, and the semiconductor liner film is an undoped semiconductor film, and wherein the etch process includes etching at least a portion of the undoped semiconductor film; and
forming an epitaxial pattern in the second recess,

wherein the etch process includes etching the at least a portion of the undoped semiconductor film,
wherein the surface treatment process is performed for a plurality of times,
wherein the surface treatment process includes a first surface treatment process and a second surface treatment process,
the first surface treatment process includes a first deposit process and a first etch process,
the second surface treatment process includes a second deposit process and a second etch process, 
the first deposit process and the second deposit process have substantially identical process conditions, 
the first etch process and the second etch process have substantially identical process conditions, and
wherein a flow of an etching gas is discontinuous in a stabilizing interval between the first deposit process and the first etch process and between the second deposit process and the second etch process,
wherein the surface of the first recess comprises high-index crystal planes and low-index crystal planes, and
wherein the etch process includes etching the high-index crystal planes faster than the low-index crystal planes.
	
	
2. 	(Original) The method of claim 1, wherein a first process gas of the deposit process and a second process gas of the etch process each includes the etching gas.
	
3. 	(Original) The method of claim 1, wherein the etching gas is a chlorine-based gas.

4.	(Original) The method of claim 1, wherein a flow rate of hydrogen in the deposit process is greater than or equal to a flow rate of hydrogen in the etch process.



6.	(Original) The method of Claim 1, wherein the etch process includes etching an entirety of the undoped semiconductor film.

7.	(Canceled) 

8-11.	(Canceled) 

12.	(Currently amended) A method of fabricating a semiconductor device including nanosheet, the method comprising:
forming a recess in a semiconductor substrate adjacent a gate electrode thereon, the recess comprising defects in or on a surface thereof;
performing a surface treatment process comprising a deposit process and an etch process, thereby forming a semiconductor liner film on the surface of the recess, wherein the semiconductor liner film is undoped; and
epitaxially growing a doped semiconductor layer in the recess responsive to performing the surface treatment process, thereby defining a source/drain region in the semiconductor substrate adjacent the gate electrode,
wherein a flow rate of hydrogen in the deposit process is greater than or equal to that of the etch process, and/or wherein a temperature and/or pressure of the deposit process is less than or equal to that of the etch process,
wherein the deposit process is free of a dopant gas, wherein the deposit process and the etch process respectively include a same etching gas, and wherein flow of the same etching gas is discontinuous between the deposit process and the etch process,
wherein the semiconductor substrate comprises a semiconductor fin protruding therefrom, and wherein the semiconductor fin includes silicon(Si) and silicon-germanium(SiGe), and wherein forming the recess comprises performing anisotropic and isotropic dry etch processes in a sequential order such that the recess extends into a sidewall of the semiconductor fin, [[and]]
,
wherein the surface of the recess comprises high-index crystal planes and low-index crystal planes, and
wherein the etch process includes etching the high-index crystal planes faster than the low-index crystal planes.

13.	(Original) The method of claim 12, further comprising:
before performing the surface treatment process, removing a native oxide layer on the surface of the recess.

14.	(Original) The method of claim 13, wherein the removing the native oxide layer comprises a hydrogen baking process and/or a plasma etching process.

15.	(Original) The method of claim 14, wherein the hydrogen baking process and the surface treatment process are performed in-situ in a same process chamber.

16. 	(Canceled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggest “a  method of fabricating a semiconductor device including nanosheet, the method comprising: forming a fin-type pattern protruding on a substrate, the fin-type pattern including silicon(Si) and silicon-germanium(SiGe);forming a gate electrode intersecting the fin-type pattern;forming a first recess adjacent the gate electrode, within the fin-type pattern, and by dry etching; orming a second recess by treating a surface of the first recess with a surface treatment process including a deposit process and an etch process, wherein the deposit process includes forming a semiconductor liner film along the surface of the first recess, and the semiconductor liner film is an undoped semiconductor film, and wherein the etch process includes etching at least a portion of the undoped semiconductor film; andforming an epitaxial pattern in the second recess,wherein temperature for performing the deposit process is less than or equal to a temperature for performing the etch process,wherein the etch process includes etching the at least a portion of the undoped semiconductor film,wherein the surface treatment process is performed for a plurality of times,wherein the surface treatment process includes a first surface treatment process and a second surface treatment process,the first surface treatment process includes a first deposit process and a first etch process,
the second surface treatment process includes a second deposit process and a second etch process, 
the first deposit process and the second deposit process have substantially identical process conditions, 
the first etch process and the second etch process have substantially identical process conditions, and
wherein a flow of an etching gas is discontinuous in a stabilizing interval between the first deposit process and the first etch process and between the second deposit process and the second etch process,
wherein the surface of the first recess comprises high-index crystal planes and low-index crystal planes, andwherein the etch process includes etching the high-index crystal planes faster than the low-index crystal planes”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816